NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              CHARLES LAVERNE ALEXANDER, Petitioner.

                         No. 1 CA-CR 18-0491 PRPC
                              FILED 10-4-2018


    Petition for Review from the Superior Court in Maricopa County
                           No. CR1993-008225
                  The Honorable Gregory Como, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney's Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Charles Laverne Alexander, Florence
Petitioner
                          STATE v. ALEXANDER
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James P. Beene, Judge Michael J. Brown and Judge James
B. Morse Jr. delivered the following decision.


PER CURIAM:

¶1            Petitioner Charles Laverne Alexander seeks review of the
superior court's order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
fourth petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner's burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2